In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: September 21, 2018

* * * * * * * * * * * * * * * * * * *                                    UNPUBLISHED
SHIRLEY FRAZIER,                    *
                                    *                                    No. 16-714V
                  Petitioner,       *
v.                                  *                                    Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                                    Joint Stipulation; Influenza (“Flu”)
AND HUMAN SERVICES,                 *                                    Vaccination; Guillain-Barré
                                    *                                    Syndrome (“GBS”).
                  Respondent.       *
* * * * * * * * * * * * * * * * * * *

Justin G. Day, Greg Coleman Law PC, Knoxville, TN, for petitioner.
Claudia B. Gangi, United States Department of Justice, Washington, DC, for respondent.

                                DECISION ON JOINT STIPULATION1

       On June 20, 2016, Shirley Frazier (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program.2 Petitioner received an influenza (“flu”)
vaccination on November 13, 2015. Petitioner alleged that the flu vaccination caused her alleged
Guillain-Barré syndrome (“GBS”) and that she experienced the residual effects of this injury for
more than six months.

        On September 21, 2018, respondent filed a joint stipulation providing that a decision
should be entered awarded compensation to petitioner. Joint Stipulation (ECF No. 58).
Respondent denies that the flu vaccination caused petitioner’s alleged GBS, any other injury, or
her current disabilities. Id. at ¶ 6. Maintaining their respective positions, the parties nevertheless
now agree that the issues between them shall be settled and that a decision should be entered
1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned intends to post it
on the website of the United States Court of Federal Claims, pursuant to the E-Government Act of 2002, see 44
U.S.C. § 3501 note (2012). The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the
decision is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the
court with a proposed redacted version of the decision.” Id. If neither party files a motion for redaction within 14
days, the decision will be posted on the court’s website. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
awarding compensation to petitioner according to the terms of the joint stipulation attached
hereto as Appendix A.

       The joint stipulation awards a lump sum of $115,439.71 in the form of a check
payable to petitioner. This amount represents all damages that would be available under 42
U.S.C. § 300aa-15(a).

      I find the stipulation reasonable and I adopt it as the decision of the Court in awarding
damages, on the terms set forth therein. Accordingly, the Clerk of the Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

         IT IS SO ORDERED.
                                                                         s/Thomas L. Gowen
                                                                         Thomas L. Gowen
                                                                         Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties jointly or separately filing notice
renouncing their right to seek review.

                                                           2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
 _________________________________________
                                           )
SHIRLEY FRAZIER,                           )
                                           )
                   Petitioner,             )
                                           )   No. 16-714V
v.                                         )   Special Master Gowen
                                           )   ECF
SECRETARY OF HEALTH AND                    )
HUMAN SERVICES,                            )
                                           )
                   Respondent.             )
__________________________________________)

                                          STIPULATION

        The parties hereby stipulate to the following matters:

        1. Shirley Frazier, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine

Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt

of the influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42

C.F.R. § 100.3 (a).

        2. Petitioner received her flu immunization on November 13, 2015.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that the flu vaccine caused her alleged Guillain-Barre Syndrome

(“GBS”), and that she experienced residual effects of this injury for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

        6. Respondent denies that the flu vaccine caused petitioner’s alleged GBS, any other

injury, or her current disabilities.
                                                 1
       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

       A lump sum of $115,439.71 in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       § 300aa-15(a).

       9. As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

       10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

       11. Payments made pursuant to paragraphs 8 and 9 of this Stipulation will be made in

accordance with 42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.


                                                  2
       12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

       13. In return for the payment described in paragraph 8 and any amount awarded pursuant

to paragraph 9, petitioner, in her individual capacity and on behalf of herself, her heirs,

executors, administrators, successors or assigns, does forever irrevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,

loss of services, expenses and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

injuries to or death of petitioner resulting from, or alleged to have resulted from, the flu

vaccination administered on November 13, 2015, as alleged by petitioner in a petition for

vaccine compensation filed on or about June 20, 2016, in the United States Court of Federal

Claims as petition No. 16-714V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a


                                                  3
decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflects a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that flu vaccine caused petitioner’s alleged GBS, any

other injury, or her current disabilities.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION

/

/

/

/

/

/

/
                                                  4